DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/855,057 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claims 21, 27, and 31 recite various “circuitry” that comprise the apparatus. However, the specification does not disclose generic “circuitry” or otherwise describe this broad genus as the structure configured to perform the claimed operations.  The . 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Independent claims 21, 27, and 31 recite various generic “circuitry” that comprise the apparatus. However, the specification does not describe the broad genus of generic “circuitry”.
Claim Objections
Claims 31 and 34 are objected to because of the following informalities:  a formatting error is clearly apparent in the wording of lines 2-4 in each claim. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 7-9, and 15-17, respectively, of U.S. Patent No. 10,078,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate claims 21-36.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-33 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rao et al. (2017/0074974).
Rao clearly discloses a species of the claimed invention, where the claimed “circuitry” is anticipated by a transmitter, receivers, and processor, see e.g. pages 5-6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 34 recites “performing range and azimuth fast Fourier transforms (FFTs) on scattered chirps” and “non-coherently accumulating a matrix of resulting complex samples corresponding to each chirp to generate a two-dimensional image” or alternatively, “perform a nonlinear operation on resulting first and second matrices of complex samples to generate output data to generate a two-dimensional image”. Claims 35 and 36 add a step of generating the image and additional detail of the non-coherent accumulation or nonlinear operations. Range and azimuth FFT’s and the alternative steps of non-coherent accumulation of a matrix or nonlinear operations are mathematical calculations. Further, in this context generating the two dimensional image likewise refers to mathematical calculations, e.g. as described at [0039]-[0041] of the specification.  As such, the claims recite a mathematical concept, an abstract idea. 
Examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those 
This judicial exception is not integrated into a practical application because the additional element of a step to “transmit a plurality of chirps” amounts to insignificant extra solution activity, part of mere data gathering on which to perform the mathematical operations. Likewise, the generation and storage in memory of “output data” and “final data”, being the results of the mathematical operations represents insignificant extra solution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (transmitting chirps and data storage in memory) simply references well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (e.g. note paragraphs [0002]-[0005]).
Regarding claims 31-33, the claims are directed to the same abstract idea as identified concerning claims 34-36.  The claims add the additional element of generic “circuitry” configured to perform the claimed mathematical concept. This “circuitry” does not integrate the abstract idea into a practical application or amount to “significantly more” because the claim merely uses the “circuitry” (e.g. a computer) and memory as a tool to perform the mathematical concept and store the results. Further, that the apparatus is indicated as a “radar” in the preamble does no more than generally link the use of the judicial exception to a particular technological environment or field of use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 31 and 34 recite “circuitry configured to non-coherently accumulate a matrix of resulting complex samples corresponding to each chirp to generate a two-dimensional image or perform a nonlinear operation on resulting first and second matrices of complex samples to generate output data to generate a two-dimensional image” and “ non-coherently accumulating a matrix of resulting complex samples corresponding to each chirp to generate a two-dimensional image or perform a nonlinear operation on resulting first and second matrices of complex samples to generate output data to generate a two-dimensional image”, respectively, emphasis added.  The language of the claims is not clear regarding this alternative and the metes and bounds of the limitation cannot be determined.  That is, is “a nonlinear operation…” an alternative to the non-coherent accumulation in general, or is it an alternative to the preceding “generate a two dimensional image”, the effect being the limitation optionally including steps of both non-coherent accumulation and a non-linear operation to generate a two-dimensional 
Independent claims 31 and 34 each refer to “resulting complex samples” and/or “resulting first and second matrices of complex samples” in lines 5-7.  The claims lack sufficient antecedent basis for these limitations; it is not clear what “resulting” is in reference to.  It is noted that it appears an essential step/element is missing, i.e. a generating a matrix of complex samples corresponding to each chirp (e.g. per claim 27).
	Claims 32-33 and 35-36 depend on one of clams 31 and 34 and are likewise indefinite. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art disclose non-coherent radar signal processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646